DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 12/20/21. Claims 1, 6, 9, 11, and 14 have been amended, new claims 16-18 have been added, and claims 8 and 13 have been cancelled. Thus, claims 1-7, 9-12, and 14-18 are presently pending in this application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 10-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (2018/0177483) in view of Mansy (6,443,907).
With respect to claim 1, Ye discloses a system (280, fig 12) for chest wall oscillation therapy for a subject, the system comprising, a wearable garment (10, fig 1) configured to provide percussion to one or more parts of a lung of a subject (see [0030], lines 9-12), the wearable garment comprising one or more percussion excitation elements (VCAs) configured to produce the percussion, comprising mechanical pulsation of a chest wall of the subject in proximity to the one or more parts of the lung (see [0029], lines 12-15), and one or more sensors (102, fig 1) configured to generate output signals (see [0032], lines 1-3) conveying information 
However, if there is any question, Mansy teaches a respiratory detection device (see Abstract, lines 1-2) with a percussion element (impact hammer; 152, fig 8) comprising mechanical pulsation of the chest wall (see col. 13, lines 23-26) resulting in a sound response to the percussion by the one or more parts of the lung (see col. 13, lines 39-43) and sensor providing resonant frequency (see col. 14, lines 5-10), generating output signals conveying information related to the sound response (see col. 13, lines 41-43), determine one or more sound parameters (frequency) for the sound response (see col. 15, lines 17-20), and provide an output conveying information about the sound response (see col. 15, lines 32-37) the output comprising the one or more sound parameters (see col. 1, lines 24-28), identifying a frequency value for the one or more percussion excitation elements (see Abstract lines 15-21 and col. 15, lines 17-20 of Mansy), for adjustment of the chest wall oscillation therapy provided by the wearable garment (after the output the operator or patient can modify the therapy provided).

With respect to claim 3, the modified Ye shows that the control unit is configured such that the one or more parameters comprise a frequency (see “11” element 289, fig 12) and an intensity value (see “5” element 289, fig 12) of the chest wall oscillation therapy.
With respect to claim 5 and 10, the modified Ye shows that the output comprises a control output that controls the one or more percussion excitation elements based on the one or more sound parameters (see [0051], lines 1-6 of Ye).
With respect to claim 6, Ye discloses a method (note the structure in Ye is capable of performing the claimed method) for chest wall oscillation therapy for a subject, the method comprises producing, with one or more percussion excitation elements (VCAs), percussion, comprising mechanical pulsation of a chest wall of the subject by one or more parts of the lung (see [0029], lines 12-15), generating, with one or more sensors (102, fig 1), output signals (see [0032], lines 1-3) conveying information related to a response (lung clarity, see [0048], lines 1-5) of the one or more parts of the lung of the subject to the percussion (detects before and after therapy); determining, with a control unit (12, fig 3) one or more parameters made by the one or more parts of the lung (see [0048], lines 1-3 and [0051], lines 1-3), and producing, by the control unit, an output conveying information related to the response (see 288, fig 12), identifying a frequency value for the one or more percussion excitation elements (see amplitude received by lung response in fig 11B, amplitude is inversely proportional to frequency), based on the resonant frequency information related to the sound response (received amplitude), for 
However, if there is any question, Mansy teaches a respiratory detection device (see Abstract, lines 1-2) with a percussion element (impact hammer; 152, fig 8) comprising mechanical pulsation of the chest wall (see col. 13, lines 23-26) resulting in a sound response to the percussion by the one or more parts of the lung (see col. 13, lines 39-43) and sensor providing resonant frequency (see col. 14, lines 5-10), generating output signals conveying information related to the sound response (see col. 13, lines 41-43), determine one or more sound parameters (frequency) for the sound response (see col. 15, lines 17-20), and provide an output conveying information about the sound response (see col. 15, lines 32-37) the output comprising the one or more sound parameters (see col. 1, lines 24-28), identifying a frequency value for the one or more percussion excitation elements (see Abstract lines 15-21 and col. 15, lines 17-20 of Mansy), for adjustment of the chest wall oscillation therapy provided by the wearable garment (after the output the operator or patient can modify the therapy provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors and control unit to provide sound response to percussion of the lung as taught by Mansy so as to better determine the lung clarity of the patient.
With respect to claim 11, Ye discloses a system (280, fig 12) for chest wall oscillation therapy for a subject, the system comprising means for providing percussion (10, fig 1) to one or more parts of a lung of a subject (see [0030], lines 9-12), the means for providing percussion comprising, means for producing the percussion (VCAs), the percussion comprising mechanical pulsation of a chest wall of the subject by the one or more parts of the lung (see [0029], lines 12-
However, if there is any question, Mansy teaches a respiratory detection device (see Abstract, lines 1-2) with a percussion element (impact hammer; 152, fig 8) comprising mechanical pulsation of the chest wall (see col. 13, lines 23-26) resulting in a sound response to the percussion by the one or more parts of the lung (see col. 13, lines 39-43), generating output signals conveying information related to the sound response (see col. 13, lines 41-43), determine one or more sound parameters (frequency) for the sound response (see col. 15, lines 17-20), provide an output conveying information about the sound response (see col. 15, lines 32-37) identifying a frequency value for the one or more percussion excitation elements (see Abstract lines 15-21 and col. 15, lines 17-20 of Mansy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors and control unit to provide sound response to percussion of the lung as taught by Mansy so as to better determine the lung clarity of the patient.

With respect to claims 16-18, the modified Ye shows that the one or more percussive excitation elements comprise two or more percussive excitation elements (252, fig 10; in 4 instances of Ye) situated in the wearable garment to provide percussion to two or more parts of the lung (elements are located on the top of the lung and the bottom of the lung), the one or more sound parameters comprising two or more sound parameters, each identifying a different frequency value for a respective percussion excitation element based on resonant frequency information related to a respective sound response of a respective part of the lung (each VCA would provide response after percussion thus each has its own frequency sound response).
Claims 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Mansy as applied to claims 1, 6, and 11 above, and further in view of Tsai (20180132815).
With respect to claims 2 and 7, the modified Ye shows that the one or more sensors (102, fig 1 of Ye and 26, fig 1 of Mansy) comprise one or more microphones (see [0005], lines 2-5 of Ye and col. 6, lines 7-11 of Mansy), but lacks the microphones comprising MEMs microphones.
However, Tsai teaches a system (100, fig 3 of Tsai) with sensors (110, fig 3 of Tsai) comprising MEMs microphones (see [0049], lines 1-5 of Tsai).

With respect to claim 12, the modified Ye shows that the means for generating output signals (102, fig 1 of Ye and 26, fig 1 of Mansy) comprise one or more microphones (see [0005], lines 2-5 of Ye and col. 6, lines 7-11 of Mansy), but lacks the microphones comprising MEMs microphones.
However, Tsai teaches a system (100, fig 3 of Tsai) with sensors (110, fig 3 of Tsai) comprising MEMs microphones (see [0049], lines 1-5 of Tsai).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of the modified Ye to include the MEMs microphones as taught by so as to provide one known microphone with another to detect and convert vibrations.
Claims 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Mansy as applied to claim3, 7, and 13 above, and further in view of Muench (9943461).
With respect to claims 4, 9, and 14, the modified Ye shows that the control unit (see parent claims above) configured such that the one or more parameters comprise frequency information (see col. 15, lines 17-20) but lacks the information comprising a peak resonant frequency.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the modified Ye to include the peak resonance frequency and provide oscillation based on resonance as taught Muench so as to provide a more personalized therapy.
Response to Arguments
Applicant’s arguments, see pg. 2 of remarks, filed 12/20/21, with respect to the rejection(s) of claim(s) 1, 6, and 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art rejection by Ye and Mansy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785